Title: To James Madison from Louis-Marie Turreau de Garambouville, 23 February 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Washington le 23. février an 1808

J’ai l’honneur de vous adresser ci-joint plusieurs Notes de M. Gérard, l’un de mes prédécesseurs, et un extrait d’une dépêche de M. Le Comte de Vergennes à ce Ministre, contenant des déclarations officielles faites au Congrès & à vos Commissaires a Paris: que le Roi n’a rien fourni aux Etats: Unis en munitions militaires et que tous les articles expédiés par M. de Beaumarchais l’ont été pour Son compte particulier.  Ces pièces détruisent conséquemment toutes assertions contraires auxquelles, peut: être, les animosites Survenues entre vos Commissaires ont donné lieu dans le tems, et qu’on voudrait faire renaitre aujourd’hui, quoique les Actes du Congrès en 1779 les aient déclarées fausses & erronées.
J’ai fait faire, Monsieur, dans les Archives de la Legation de France les recherches les plus exactes et les plus Scrupuleuses au Sujet de la réclamation de M. de Beaumarchais contre les Etats Unis.  Il n’y existe pas une ligne, pas un mot, qui puisse atténuer d’une manière quelconque les déclarations que j’ai eu l’honneur de vous faire déjà par ordre de mon Gouvernement et que je vous renouvelle aujourdhui:
1o. Que le million reçu par M. de Beaumarchais le 10.  n’a ete  pour un Service particulier & Secret par ordre  particulièrement la connaissance;
2o.  Que M. le Comte de Vergennes a rendu compte au Roi dans la même année 1776 que le d. Million avait reçu l’emploi en la  qu’il avait  que Sa Majesté a approuvé le d. rapport en ecrivant de Sa main en marge: Bon: Louis, et que M. de Beaumarchais a été déchargé par cet Acte de tout répét que le Gouvernement français avait Seul le droit de lui f le d. million;
3o.  Que M. le Comte de Vergennes, en refusant en 1786. de dire quel avait été l’emploi et la destination du d. Million, ainsi que le nom de celui qui l’avait reçu, a confirmé le Secret qu’il voulait garder Sur le million en declarant qu’il était inconvenant de le dire à cette époque où il n’etait plus nécessaire de garder aucun  après la convention de 1783;
4o.  Que le Gouvernement Français est reste constamment étranger à toutes les transactions mercantiles de M. de Beaumarchais avec les Etats-Unis.  La preuve en existe dans les preuves contenant des déclarations officielles à ce Sujet faites à vos Commissaires en France et au Congrès et dans les actes mêmes du Congrès en 1779.
D’après les déclarations formelles ci-dessus du Gouvernement de France, et d’après les Actes du Congrès que j’invoque, j’espère avec la plus grande confiance Que justice Sera enfin rendue à une famille dont le Chef a consacré Sa fortune & celle de ses amis et employé tout son influence pour le Succès de votre indépendance.  Agréez, Monsieur, un nouvel hommage de ma haute Considération.

Turreau

